DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Unami et al. (JP 2004-1456063) (Unami) in view of Ogawa et al. (US 6,677,041) (Ogawa) and Introduction to Basic Manufacturing Processes and Workshop Technology (Singh).
The examiner has provided a machine translation of JP 2004-1456063 as well as the non-
patent literature document, Singh with the Office Action mailed 07/08/2021. The citation of prior art in the rejection refers to the provided machine translation and non-patent literature document.
In reference to claims 1-7 and 19, Unami teaches an iron-based powder mixture for powder
metallurgy ([0001]) (corresponding to an iron-based powder composition). A powder for improving machinability is mixed in the iron-based powder mixture ([0011]). The machinability improving powder is added in an amount of about 0.1 to 5.0 mass% of the whole mixture ([0023]) (corresponding to a minor amount of a machinability enhancing additive).
Unami does not explicitly teach the machinability improving powder comprising at least
one synthetic titanate compound in powder form, as presently claimed.
Ogawa teaches platy potassium octatitante (K2O.8TiO2), platy potassium hexatitate (K2O.6TiO2) and platy potassium tetratitanate (K2O.4TiO2) as a friction control agent in a frictional material (col. 1, lines 38-41; col. 1, line 66 - col. 2, line 1) (corresponding to synthetic titanate compound; the synthetic titanate compound being according to the following formula MnO*nTiO2, wherein x can be 1 or 2, n is a number from at least 1 and below 20 and M is an alkali metal; the synthetic titanate compound is chosen from potassium titanate).
Ogawa further teaches a mean major diameter of preferably 3-30 µm and a mean aspect
ratio of 3-500 (col. 2, lines 27-29) (corresponding to the particle size of the synthetic titanate
compound expressed as X50 is below 15 µm; the aspect ratio of the synthetic titanate compound
particle is at most 5; the synthetic titanate compound has an X50 particle size below 10 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ogawa expressly teaches due to its platy shape, the platy potassium titanate is expected to provide other remarkable effects, including improvement of surface smoothness, realization of sliding properties, build-up of strength against a force exerted in a torsional direction and enhancement of Izod impact strength (col. 6, lines 19-23).
In light of the motivation of Ogawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the platy potassium titanate as the machinability improving powder of Unami, in order to provide improvement of surface smoothness, realization of sliding properties, build-up of strength against a force exerted in a torsional direction and enhancement of Izod impact strength (corresponding to said machinability enhancing additive comprising at least one synthetic titanate compound in powder form).
Unami in view of Ogawa teaches the machinability improving powder is added in an
corresponding to the content of the synthetic titanate compound is above 0.15% and less than 0.5% by weight of the iron-based powder composition).
While Unami in view of Ogawa does not explicitly teach the platy potassium titanate has an X95 particle size below 20 µm and at least 95% by weight of platy potassium titanate particles have a particle size more than 0.5 µm, as presently claimed, Unami in view of Ogawa discloses the platy potassium titanate includes a particle size. It has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable’ are ‘unexpectedly good' can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
Singh teaches in powder metallurgy particle size influences density/porosity of the compact, mold strength, permeability, flow and mixing characteristics, dimensional stability, etc. (Powder particle size and size distribution, p. 460). Therefore, it would have been obvious to one of ordinary skill in the art to vary the particle size X95 of platy potassium titanate of Unami in view of Ogawa, including over the presently claimed, in order to provide a particle size .
Response to Arguments
In response to the amendment to the Specification filed 12/06/2021, the previous objection to the Specification is withdrawn from record. 

In response to amended claim 1, which recites an iron-based powder composition comprising a machinability enhancing additive, said machinability enhancing additive comprising at least one synthetic titanate compound, wherein the aspect ratio of the synthetic titanate compound particles is at most 5, it is noted that Song et al. (CN 1038984010) (Song) in view of Investigation the Effect of Particle Size Distribution on Processing Parameters Optimization in Selective Laser Melting Process (Liu) no longer meet the claimed limitations. Therefore, the previous 35 U.S.C. 103 rejections over Song in view of Liu are withdrawn from record. 

Applicants primarily argue:
“Accordingly, in view of the teachings presented in Ogawa and Unami, Applicant respectfully submits that those skilled in the art, following the combination of references provided by the Office, would have been led to create iron-based powder compositions possessing Ogawa’s platy titanate compounds in amounts that at least encompass 3 wt% of the overall powder weight. Applicant respectfully submits that the current claim set captures iron-based powder compositions comprising a minor amount of machinability enhancing additive comprising at least one synthetic titanate compound in powder form, wherein the content of the synthetic titanate compound is above 0.15% and less than 0.5% by weight of the iron-based powder composition. Applicant submits that the amounts of the synthetic titanate compounds used in the claimed powder compositions 
Remarks, p. 9-10
“Additionally and without acquiescing in the rejection issued by the Office, claim 1 has been amended to include the material previously recited with claim 8. Applicant emphasizes that the Office again relies upon the teachings disclosed in Ogawa to capture the aspect ratio of the claimed titanate compound. As discussed above, those skilled in the art would have had no reason to use the platy titanate compounds of Ogawa in amounts ranging from above 0.15% and less than 0.5% by weight in an iron-based powder composition. Additionally, those skilled in the art would have had no reason to significantly narrow the broad range of aspect ratios disclosed in Ogawa and use titanate compounds with aspect ratios that are at most 5 in iron-based powder compositions.”
Remarks, p. 10-11
The examiner respectfully traverses as follows:
Ogawa is not used to modify the amount of the machinability improving powder of Unami, rather, Ogawa is only used to teach the type of machinability improving powder, with proper motivation to combine, namely, to provide improvement of surface smoothness, realization of sliding properties, build-up strength against a force exerted in a torsional direction and enhancement of Izod impact strength (Ogawa, col. 6, lines 19-23), as discussed in the rejection set forth above. It is noted, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Further, Unami in view of Ogawa and Singh teaches a mean aspect ratio of the platy potassium titanate is 3-500 (Ogawa, col. 2, lines 27-29). The mean aspect ratio taught by Unami in view of Ogawa and Singh overlaps the presently claimed aspect ratio range. Therefore, absent evidence to the contrary, it is the examiner’s position that it would be obvious to one of ordinary 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/MARY I OMORI/Examiner, Art Unit 1784